In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
       ___________________________

            No. 02-18-00371-CR
       ___________________________

   CRISPIN GARCIA SUAREZ, Appellant

                       V.

           THE STATE OF TEXAS


    On Appeal from the 371st District Court
           Tarrant County, Texas
         Trial Court No. 1484913D


 Before Sudderth, C.J.; Pittman and Birdwell, JJ.
Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

      In a single point, Appellant Crispin Garcia Suarez appeals the two life

sentences and the 20-year sentence assessed by the trial court after he pleaded guilty

to aggravated kidnapping, aggravated sexual assault of a child younger than 14, and

indecency with a child by contact.           See Tex. Penal Code Ann. §§ 20.04(a)(4),

21.11(a)(1), 22.021(a)(1)(B). Because the factual basis of Appellant’s argument is

directly refuted by the record, we affirm.

      When Appellant pleaded guilty pursuant to a charge bargain without a capped

sentence, he requested the preparation of a Presentence Investigation report (PSI) and

elected to be sentenced by the trial court. At the beginning of the punishment

hearing, Appellant’s counsel requested that the PSI be filed in the case, to which the

State had no objection, and the trial court marked the PSI as an exhibit and admitted

it into the record. Later in the hearing, after the State rested its case, Appellant’s

counsel objected “to the admission in the presentence report [of] the [psychological]

testing, the administration of the testing[,] and the results and the reports of the

results in the PSI.” Without waiting for a response from the State, the trial court

granted the objection.

      Appellant’s argument on appeal appears to be that the trial court should have

gone one step further and stated on the record that it would not consider those




                                              2
portions of the PSI.1 But even if we were to ignore the issues of preservation which

would seem to undermine Appellant’s argument, his argument suffers from the fatal

flaw that the trial court did state that it did not consider the objected-to portions of

the PSI in reaching its decision on punishment: “Mr. Suarez, the Court has carefully

considered the pre-sentence investigation and all of the testimony that has been

brought forward in this hearing. The Court is, specifically, not considering all of

the psychological testing to which the objection was sustained.” [Emphasis

added.]    Based upon our thorough review of the record, we have no basis to

disbelieve the truthfulness of the trial court’s statement.

       Because the record directly refutes the factual basis for Appellant’s argument,

we overrule his sole point on appeal and affirm the trial court’s judgment.



                                                        /s/ Bonnie Sudderth
                                                        Bonnie Sudderth
                                                        Chief Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: July 25, 2019


       1
        Appellant’s point on appeal is that “[t]he trial court erred by granting
Appellant’s objection to the inclusion of the PSI report and failing to indicate it would
disregard inadmissible or irrelevant evidence presented within the PSI.” Later in his
brief, Appellant states, “A review of the record shows that the trial court granted
Appellant’s objection but failed to affirmatively state it would disregard the evidence
in the PSI.”


                                             3